IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,305


                      EX PARTE CLAUDE A. SIMMONS, JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. F97-02027 IN THE CRIMINAL DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Fifth Court of Appeals affirmed his conviction. Simmons

v. State, No. 05-97-01987-CR (Tex. App.–Dallas 1999, pet. ref’d).

        Applicant contends that he is actually innocent. The trial court adopted Applicant’s and the

State’s supplemental stipulated findings of fact and conclusions of law,1 determined that Applicant


        1
       The conclusions of law state, among other things, that the newly discovered evidence in
Applicant’s case “creates a doubt as to the efficacy of the verdict sufficient to undermine
                                                                                                 2

has established that he is actually innocent, and recommended that we grant relief. We agree.

Accordingly, relief is granted. The judgment in Cause No. F97-02027 in the Criminal District Court

of Dallas County is set aside, and Applicant is remanded to the custody of the Sheriff of Dallas

County to answer the charges against him. Copies of this opinion shall be sent to the Texas

Department of Criminal Justice–Correctional Institutions Division and Pardons and Paroles Division.



Delivered: March 3, 2010
Do Not Publish




confidence in the verdict” and that “it is more than probable that the verdict would be different
on a retrial.” We decline to adopt these conclusions of law. They are not consistent with the
evidentiary standard in a freestanding actual innocence claim. An applicant raising this claim has
to establish “by clear and convincing evidence that no reasonable juror would have convicted
him in light of the new evidence.” Ex parte Elizondo, 947 S.W.2d 202, 209 (Tex. Crim. App.
1996).